Citation Nr: 0727367	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
malunion of a left femur fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The appeal was subsequently transferred to the 
Muskogee RO and readjudicated by a Decision Review Officer 
(DRO) in an August 2005 supplemental statement of the case 
(SSOC), which determined that new and material evidence had 
been submitted sufficient to reopen the claim for the 
residuals of a malunion of a left femur fracture, but 
ultimately denied the claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In December 2004, the veteran presented testimony at a 
personal hearing conducted at the Muskogee RO before a DRO.  
A transcript of this personal hearing is in the veteran's 
claims folder.

In addition to the current appellate claims, the Board notes 
that the veteran filed a claim for a gunshot wound to his 
left knee in May 2003.  In June 2003, the RO sent the veteran 
a development letter pertaining to that claim.  However, it 
appears that no further action was taken on this claim.  
Further, in a June 2003 statement, the veteran referenced 
treatment for right foot drop, multiple back surgeries, COPD, 
CHF, punctured lungs, and right arm amputation.  It is 
unclear whether the veteran is seeking service connection for 
these disabilities.  Moreover, the record reveals that the 
veteran filed a claim for service connection for lung cancer 
secondary to radiation exposure in March 2007.  These issues 
are referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

3.  The veteran has not shown to have hypertension that is 
causally or etiologically related to his active service.

4.  An unappealed August 1981 Board decision denied service 
connection for the residuals of a malunion of a left femur 
fracture.  

5.  The evidence received since the August 1981 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for the residuals of a malunion of a left femur fracture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  The August 1981 Board decision, which denied entitlement 
to service connection for the residuals of a malunion of a 
left femur fracture, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

4.  The evidence received subsequent to the August 1981 Board 
decision is not new and material, and the claim for service 
connection for the residuals of a malunion of a left femur 
fracture is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in July and August 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The letters advised the veteran what information and evidence 
was needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA to substantiate his 
claim for PTSD.  Specifically, the veteran was asked to 
complete the enclosed PTSD questionnaire in the July 2003 
letter.  Further, he was told to provide the reports of 
private physicians who had treated him and to tell VA the 
dates and locations of any VAMC treatment he received in 
order for VA to request the records.  The veteran returned 
the PTSD questionnaire in September 2003 and listed his 
stressor as being shot by a sniper in Korea in January or 
February of 1958 while disembarking from a submarine.  In 
other statements throughout the record he contended that he 
injured his leg while in service in 1959.  In a March 2005 
statement, the veteran claimed that his stressor was 
"blanket parties" (being kicked and beaten during while 
wrapped in a blanket) during boot camp.  However, as will be 
discussed more fully in the body of the decision, the 
veteran's alleged stressors of being shot and blanket parties 
have not been confirmed.  Importantly, the veteran testified 
during his December 2004 hearing that there was no one who 
could help verify his blanket party stressor as he had told 
no one of the incident until recently when he sought 
treatment for PTSD and he did not remember the names of the 
people involved.  The veteran testified that he would try to 
get his sister to write a letter but such a letter is not of 
record.  Importantly, the veteran's personnel file and 
service medical records do not contain verification of 
beatings or findings of bruises or other injuries.  Regarding 
his stressor of being shot by a sniper, the Board finds it 
significant that in June 2003, the National Personnel Records 
Center (NPRC) verified that the veteran's dates of service 
were November 1957 to January 1958.  The veteran's DD 214 
does not list overseas service.  Further, there is no 
documentation of a gunshot wound in his service medical 
records.  Notably, there is no indication in the record, 
despite the veteran's assertions, that he was shot or beaten 
while in the military.  As such, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the August 2003 letter for the claim 
for the residuals of a malunion of a left femur fracture.  
Specifically, in the August 2003 notice letter, the RO 
provided the veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  The letter also satisfied Kent in that 
it notified the veteran that his original claim was denied 
because his left leg condition was determined to be a pre-
existing condition that was not aggravated by military 
service.  The veteran was informed that he needed to submit 
new and material evidence related to these facts in order to 
raise a reasonable possibility of substantiating his claim 
that was not simply repetitive or cumulative of the evidence 
on record when his claim was previously denied.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The law requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, 
hypertension, and the residuals of a malunion of a left femur 
fracture.  The Board notes that the veteran was sent a letter 
containing that information in April 2007, but it appears to 
have been sent to the incorrect address.  Therefore, it is 
unclear whether the veteran received that letter and the 
Board will assume he did not.  However, despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date for the disabilities on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for PTSD, hypertension, or the residuals 
of a malunion of a left femur fracture, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot; no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  

The Board notes that there is an opinion regarding the claim 
for the residuals of a malunion of a left femur fracture but 
acknowledges that the veteran has not had a VA examination 
specifically for his claims for PTSD or hypertension.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's in-service stressors 
cannot be substantiated and therefore his claim cannot be 
granted.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Similarly, for the 
claim for hypertension, there were no in-service findings of 
hypertension or any indication that the veteran's current 
hypertension is related to an in-service event.  In fact, as 
will be discussed below, the evidence suggests that his 
hypertension began in 1978, 20 years after his separation 
from service.  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claims since it could not provide evidence of a past event.  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the PTSD or 
hypertension claims in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  Although the veteran stated that 
he sought treatment for his claims at a hospital in 1959, 
these records are not in his service medical records and 
there is no indication that any of the veteran's records are 
missing.  Moreover, as will be discussed below, the veteran 
does not have verified service in 1959.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

1.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner-of-war (POW) as established 
by official records, including recognized military combat 
citations or other supportive evidence.  If the VA determines 
that the veteran engaged in combat with the enemy or was a 
POW and the alleged stressor is combat or POW related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions or hardships of service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
was a POW, or that the veteran engaged in combat with the 
enemy or was a POW, but the alleged stressor is not combat or 
POW related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In fact, the 
veteran's DD 214 and a June 2003 NPRC report verified that he 
served only one month and 28 days.  Further, it appears from 
his service records that the veteran was discharged in 
January 1958 for his pre-existing residuals of a malunion of 
a left femur fracture before he completed basic training.  
Additionally, his service records did not show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart or 
that he served in Korea.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran alleged two 
stressors:  that he was shot by a sniper in his left leg in 
Korea while disembarking from a submarine in 1958 or 1959 and 
that he was beaten and bruised during "blanket parties" in 
basic training.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, that he was shot in his left 
leg and that he was subjected to "blanket parties."  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Further, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Beginning with his claim that he was shot by a sniper, 
outlined in his September 2003 PTSD questionnaire, the Board 
notes that other than the veteran's statements regarding the 
occurrence of the aforementioned stressor, the claims folder 
does not contain any additional evidence of the event's 
actual happening.  Significantly, the veteran does not have 
verified overseas service.  Despite the veteran's contentions 
and the March 2005 statement from B.W. in which he claimed 
that he flew with the veteran and eleven others from Korea to 
San Diego in December 1959, as previously noted, in June 2003 
NPRC was unable to verify service for the veteran past 
January 1958.  The Board affords the NPRC findings more 
probative weight than the contentions of the veteran and B.W. 
as the NPRC has access to the necessary information to verify 
periods of service.  The Board also finds it noteworthy that 
B.W. did not state that the veteran was shot while in Korea.  
Additionally and significantly, the veteran did not testify 
during his December 2004 hearing that he was shot in Korea.  
Further, none of his medical records verify that he has a 
gunshot wound on his left leg or any residuals.  In a 
September 2003 statement, Dr. R.L.B., the veteran's private 
doctor, stated that the veteran's PTSD is secondary to a 
wartime injury and experience but does not specific or 
document what that wartime injury or experience was.  

Additionally, the veteran's service medical records do not 
support his claim.  There were no in-service complaints, 
treatment, or diagnosis of PTSD or gunshot wounds.  The 
veteran's November 1957 enlistment examination and report of 
medical history recorded that he had a five inch scar on the 
medial part of his left thigh and a twelve inch scar on the 
external part of his left thigh from a pre-existing left leg 
fracture in 1948.  He later reported that a team of horses 
ran over his leg when he was ten years old.  A November 1957 
notation reflected that the veteran had a history of left leg 
fracture and an x-ray showed a metallic pin in his left 
femur.  Importantly, there was no evidence of a gunshot wound 
to the left leg in his service medical records.  In January 
1958, the veteran was found unfit for service due to his pre-
exiting injury that caused considerable posterior angulation 
of the distal fragment measuring approximately 35 degrees.  
It was noted in a different January 1958 entry that his left 
leg would not withstand the rigors of military service.  In 
January 1958, the veteran was separated in accordance with 
Article C-10305 with separation code 275.  

Similarly, the veteran's service personnel records do not 
support his claim.  There were no findings of service 
overseas.  As such, the Board finds that although the veteran 
is competent to testify that he was shot in Korea, the Board 
finds his statements not credible because there is no 
corroboration in the record that they occurred.  

Turning to his second stressor of "blanket parties," in a 
March 2005 statement the veteran contended that he was 
wrapped in blankets and kicked and beaten during boot camp.  
Significantly, during his March 2004 hearing, the veteran 
testified that he could not remember any of the names of the 
people involved in the beatings.  The veteran told a VA 
examiner in August 2003 that things done to him during boot 
camp were very traumatic and have distressed him ever since.  
He stated that he had never told anyone about this before.  
Later, he stated that he was "knocked out" for an unknown 
duration.  The diagnosis was depression and PTSD.  

However, there is no evidence in the record to corroborate 
the veteran's contentions that he was beaten during boot 
camp.  His service medical and personnel records were absent 
for notations of beatings or bruises.  As such, the Board 
finds that although the veteran is competent to testify that 
he was beaten during service, the Board finds his statements 
not credible because there is no corroboration in the record 
that they occurred.  

Further, the Board notes that the veteran has inconsistently 
reported his alleged PTSD stressors.  A March 2004 VA 
treatment entry noted that the veteran had a history of PTSD.  
The veteran detailed his list of problems at that time, 
including being shot in Korea and his automobile accident in 
August 1978.  The Board finds the conclusion of the examiner 
at the end of the examination telling.  "This is a very nice 
man and he has had more than his share of problems.  There 
is, however, when putting all the information together, 
something which just doesn't quiet ring true..."  
Additionally, in April 2004, the veteran went to the VA 
expecting to be evaluated for his PTSD claim.  The examiner 
noted that he could not be dissuaded from this belief.  The 
veteran alluded to problems during boot camp but requested no 
follow up questions.  He did not contend that he was shot in 
Korea.  The impression was rule out PTSD and major depressive 
disorder.  In a June 2004 statement, the veteran said he was 
treated for PTSD during service, but as noted above, he told 
a VA examiner in August 2003 that this was the first time he 
sought treatment for PTSD.  Because of this, the Board finds 
the absence of evidence documenting a gunshot wound or 
beating in-service more "credible"-that is, "believable" 
and "persuasive"-than the veteran's statements.  
Concerning the credibility of the evidence, the Board notes 
that "definitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  As such, what 
"hangs together" in this case is an absence of 
documentation for the veteran's alleged stressors.  

The Board acknowledges an August 2003 statement from the 
veteran's private physician, Dr. R.L.B., that stated that the 
veteran had PTSD secondary to a wartime injury and 
experience.  However, he provided no support for his 
conclusions.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Regarding the August 2003 VA diagnosis of PTSD, 
the Board notes that medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

In any event, as noted above, VA is unable to verify the 
veteran's claimed in-service stressors, and his lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because the 
veteran's diagnosis of PTSD was not based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  Further, although the veteran might 
sincerely believe that he suffers from PTSD and it is related 
to his service, he is not a medical professional competent to 
render an opinion on matters of medical etiology or diagnosis 
and absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.

2.  Hypertension

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(1), 3.309(a).  As such, the veteran is not entitled 
to the presumption for hypertension under 38 C.F.R. 
§ 3.307(a)(1) and 3.309(a) because his DD 214 and NPRC 
verified that he served less than 90 days.  Even if the 
veteran were entitled to consideration of this presumption it 
would provide no benefit because, as detailed below, 
hypertension was not present to a compensable degree within 
the first post-service year.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic and 
110 diastolic.  Id.  Under the VA Schedule for Rating 
Disabilities a 10 percent rating is assigned for hypertension 
where diastolic pressure is predominantly 100 or more or 
systolic pressure is predominantly 160 or more or for an 
individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  As detailed below, there were no in-service 
findings of hypertension and there is no medical evidence 
linking the current hypertension to service.  In fact, the 
record reveals that the veteran was not diagnosed with 
hypertension until 1978, and attribute the hypertension to 
post-service conditions.  Therefore, service connection for 
hypertension cannot be granted.  

The veteran's service medical records were absent for a 
diagnosis of hypertension.  His November 1957 enlistment 
examination had a blood pressure reading of 108/68, which is 
not considered hypertension for VA purposes.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  During a December 1957 
examination for submarine duty, the veteran's blood pressure 
readings were 120/70, which is also not considered 
hypertension.  Id.  As such, the veteran was not found to 
have hypertension in-service for VA purposes.  

The Board acknowledges that the veteran has a current 
diagnosis of hypertension.  Importantly, Social Security 
Administration (SSA) records received by VA in December 2004 
contained an undated detailed account of the veteran's 
medical history following an August 1978 car accident that 
was signed by Dr. W.A.W.  However, the document noted the 
veteran was 40 years old, and his DD 214 stated he was born 
in 1939, which dates the document in approximately 1979.  
This document reflected that the veteran had hypertension 
secondary to acute renal failure requiring hemodialysis.  The 
Board notes that the record contains numerous medical records 
which reflected that the veteran sustained serious injuries 
due to a car accident in 1978.  Additionally, this is 
consistent with a December 1978 VA treatment entry which 
reflected that the veteran had hypertension.  A March 2004 VA 
treatment entry stated that the veteran's hypertension began 
in 1978 following a car accident that resulted in abdominal 
injuries.  

Although the veteran testified that he was treated for 
hypertension while in service in 1959, as previously 
discussed, his service medical records were absent for 
treatment or diagnosis of hypertension.  As previously 
discussed in the above PTSD claim, there was no documentation 
that the veteran was in service in 1959.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In sum, the evidence showed no in-service findings of 
hypertension.  In fact the first documented diagnosis of 
hypertension was in 1978, 20 years after the veteran's 
separation from service.  Despite the veteran's contentions 
that he was treated for hypertension in-service, there was no 
contemporaneous medical evidence to document any such 
treatment and the veteran's complete service medical records 
were available for review.  The veteran is competent to 
testify that he sought treatment for hypertension in-service 
because he is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the veteran is not competent to state that 
he actually had hypertension during service because it 
requires a medical opinion and diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds this contentions not persuasive because they are not 
substantiated by the contemporaneous medical records.  In 
conclusion, the Board affords more probative weight to what 
amounts to the lack of medical evidence documenting the 
incurrence of a hypertension in-service.  Rather, the medical 
evidence attributes the hypertension to post-service 
conditions such as acute renal failure requiring hemodialysis 
and the 1978 motor vehicle accident.  Absent a competent 
medical nexus linking the current hypertension to active 
duty, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hypertension is denied.

3.  Residuals of a malunion of a left femur fracture

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An August 1981 Board decision denied service connection 
because the information of record, including the veteran's 
service medical records and a March 1980 letter from private 
physician Dr. J.M.S., showed that the veteran was discharged 
from military service as a result of a malunion of a left 
femur fracture which existed prior to his enlistment and did 
not increase in severity during his military service.  Dr. 
J.M.S. noted that the veteran had a leg length discrepancy 
but the Board found that there was no medical evidence to 
suggest a causal relationship between the veteran's leg 
length discrepancy and his military service.  Further, the 
August 1981 Board decision discussed the service medical 
record findings, including x-ray results and medical board 
conclusion that the veteran was unfit for further service by 
reason of his physical disability, and that the physical 
disability was neither incurred in, nor aggravated by 
military service.  Because the veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1981 Board decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final August 1981 Board decision, although 
new is not material within the meaning of 38 C.F.R. § 
3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the August 1981 Board decision that is relevant 
to this claim includes, but is not limited to, an April 2003 
letter from private physician Dr. R.L.B. which indicated the 
veteran was unable to work due in part to his left leg 
shortness; VA treatment records dated from February to August 
2003, which reflected that the veteran reported his leg has 
been "crippled" since he was nine years old and that he was 
prescribed lifts for his shoes; June 2004 letter from the 
veteran in which he claimed to be treated in service for his 
left leg; November 2004 letter from private physician Dr. 
G.L.L. noting that the veteran required custom-made 
orthopedic footwear due to his left leg length discrepancy; 
March 2004 VA treatment entry noting the veteran was involved 
in a car accident in 1978 and examination showed multiple 
scars on his left leg; May 2004 VA treatment entry in which 
the veteran told the examiner that his left leg was shortened 
due to a gunshot wound to the knee in Korea; March 2005 
statement from the veteran in which he claimed that boot camp 
"blanket parties" worsened his left leg; March 2005 
statement from B.W. swearing that he and the veteran went to 
Korea together in 1959; December 2004 hearing in which the 
veteran testified that he was treated for his left leg in 
1959; SSA records dated from 1976 to 1981 wherein the veteran 
stated in April 1981 that he sustained multiple fractures to 
his left lower leg after a car accident in August 1978 and in 
May 1981 that he fell in a hole in service in 1959 while 
marching and twisted his leg which resulted in a fracture; 
and February 2005 VA examination in which the veteran 
reported to the examiner that he refractured his left leg in 
service twice but after reviewing the claims folder, the 
examiner was unable to find evidence supporting a refracture 
and opined that his left leg was not aggravated by his 
activity during service.  

As noted, the veteran's claim was previously denied because 
there was no compelling evidence to conclude that the 
veteran's residuals of a malunion of a left femur fracture 
was aggravated during service.  Based on the aforementioned, 
the veteran has not provided information that raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  Obviously, the evidence submitted is new 
in that it was not previously of record.  However, VA 
treatment records that noted the veteran sustained a gunshot 
wound in Korea are not probative in that they do not verify 
that he had any residuals of a gunshot wound.  Instead, they 
merely document the veteran's treatment for his left leg, but 
do not show that the veteran's left leg was aggravated in-
service due to the gunshot wound.  Additionally, as discussed 
in conjunction with the PTSD, there is no evidence of record 
to document a gunshot wound to the left leg.  As such, those 
records do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these VA medical records and private medical records are not 
new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
report of an in-service gunshot wound in Korea is not 
supported in the record.  As previously noted, no examiner 
has documented a left leg gunshot wound.  Significantly, as 
noted in the PTSD claim analysis, there is no documentation 
anywhere in the record that he was shot in Korea in the 
1950s, including his service medical records.  Therefore, the 
veteran and B.W.'s claims that the veteran went to Korea in 
1959 are not supported by the record.

Moreover, the veteran's statements are inconsistent and 
contradictory.  The SSA records, particularly those dated in 
April and May 1981, showed that the veteran did not claim to 
have been shot in Korea at that time.  At that time, he 
contended that he refractured his leg in service after 
twisting his leg.  It appeared that he first alleged that he 
was shot in the leg in a March 2004 VA treatment entry.  
Although in May 2004 a VA examiner stated that the veteran's 
left leg was shorter than his right after a gunshot wound to 
the knee in Korea, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant); Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991)(an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  Significantly, when being evaluated 
specifically for his left leg in February 2005, the veteran 
did not contend that he was shot.  Instead, he claimed that 
he refractured his leg twice in service.  However, after 
reviewing the claims file including the service medical 
records, the examiner noted that there was no evidence of 
refracture or further aggravation of his pre-service injury.  
It was the examiner's opinion that although the veteran had 
experienced extensive medical problems at that time, 
including that of his left leg, that was a normal progression 
of his pre-existing disease and was not aggravated by his 
activity in the military.  Thus, the additional evidence 
includes a competent medical opinion against a finding of 
aggravation.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

In addition, the veteran's lay statements were not 
contemporaneous to service, as they were made many decades 
following his separation and after he filed his original 
claim denied by the Board in August 1981.  Due to the 
inconsistencies with the objective evidence and that it was 
offered many years after service, the Board finds that the 
lay evidence is not credible and does not support the 
veteran's claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  Because 
the record as a whole clearly demonstrates that the veteran 
never mentioned the alleged gunshot wound in service or until 
many decades after service and only brought up the subject in 
connection with his claim of entitlement to monetary benefits 
from VA, the Board finds his recent statements to not be 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [personal interest may affect the credibility of 
testimony].  It strains credulity to the breaking point that 
the veteran would not mention the purported gunshot wound 
when he first claimed entitlement to service connection for 
his disability in January 1980 and that a gunshot wound 
incurred in service would not be documented.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  In short, the veteran's recent statements are 
entitled to little weight.        

Boiled down to its essence, all of the evidence concerning 
the alleged in-service gunshot wound emanates from the 
veteran himself.  The veteran's recent claims are not 
supported by contemporaneous evidence.  The Board rejects the 
veteran's statements in light of the record as a whole.  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In sum, there remains no medical evidence showing that the 
veteran currently has residuals of a malunion of a left femur 
fracture that were aggravated during service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for the residuals of a malunion of a left 
femur fracture.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for the residuals of a malunion 
of a left femur fracture, therefore, service connection is 
not warranted.  



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


